DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 35 U.S.C. 112(b) rejections set forth in the previous Office action are withdrawn.

Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.

	Applicant argues at page 7:

    PNG
    media_image1.png
    368
    640
    media_image1.png
    Greyscale


	The examiner respectfully disagrees.  The language “the tab has an interconnect exposed on an outer surface of the tab” is sufficiently broad so as to read on Petersen’s arrangements of Figs. 1 and 3 in which each of first closure tabs A, B, C has at least one interconnect (e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12) that is exposed on an outer surface of the tab to a corresponding interconnect on corresponding second closure tabs A, B, C when the blanks 10 of Figs. 1 and 3 are assembled so as to define a closed circuit such that penetration of the package breaks one or more of the traces (Fig. 3) and opens the circuit as does opening the package via one of its closure tabs (Figs. 1 and 3).

Applicant further argues at pages 7-8:

    PNG
    media_image2.png
    360
    636
    media_image2.png
    Greyscale


The examiner respectfully disagrees.  As discussed above, Petersen discloses that each of first closure tabs A, B, C has at least one interconnect (e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12) that is exposed on an outer surface of the tab to a corresponding interconnect on corresponding second closure tabs A, B, C when the blanks 10 of Figs. 1 and 3 are assembled so as to define a closed circuit such that penetration of the package breaks one or more of the traces (Fig. 3) and opens the circuit as does opening the package via one of its closure tabs (Figs. 1 and 3).  Petersen’s tab interconnects, e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12 necessarily operate to connect the tamper circuitry to a connection lead formed separately from the substrate (e.g., input pins 1, 2 of CPU 26 in Figs. 1, 3) because electrical continuity of the tamper circuity is established through these interconnects. Further, the examiner notes that with respect to at claims 1 and 17 that the language “via which the tamper circuitry is electrically connected to a connection lead formed separately from the substrate” is not considered to specify any further element of the claimed invention and is understood to merely relate to a manner in which the interconnect is intended to be used.  Accordingly, this language does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0102127 to Bonnet et al. (Bonnet) in view of US 2005/0225445 to Petersen et al. (Petersen).

	Regarding claim 1, Bonnet discloses a substrate for a tamper sensor, comprising:
	a plurality of walls defining a protective volume in a folded state with an open side, the walls having a plurality of open edges adjacent the open side and a plurality of interior edges different from the open edges (Bonnet, e.g., Fig. 7, walls 62, 64, 66 define a protective volume with an open side, e.g., an open top side as shown in Fig. 7, with the walls 62, 64, 66 having a plurality of open edges adjacent the open side, e.g., edge at top of each wall 62, 64, 66 as shown in Fig. 7, and a plurality of interior edges different from the open edges, e.g., interior edge of each wall 62, 64 ,66 adjacent bottom wall 60 as shown in Fig. 7; interior edge of wall 62 also defined by second folding 108 (Fig. 7); interior edge of wall 64 also defined by folding 112 (Fig. 7)); and
	a tab extending from one of the interior edges of one of the walls, the tab disposed within the protective volume (Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62; alternatively, tab in the form of portion 102 which extends from wall 64), a tamper circuitry is disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 43-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; note in Fig. 5 that conductive tracks 82 are within the lateral walls 62, 64, 66 by virtue of layer 84 disposed over conductive tracks 82; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry).

	Bonnet discloses that the tab (e.g., portion 100 or portion 102) are glued to wall 66 (Bonnet, e.g., Fig. 7 and paragraph 50).  Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab, and that the tab has an interconnect exposed on an outer surface of the tab and via which the tamper circuitry is electrically connected to a connection lead formed separately from the substrate.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40, which discloses that it may be desirable to detect package penetration through the sides of the package using one or more traces as well as opening via the closing tabs).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40; also see paragraph 49).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  If the continuity is broken by opening the formed package via one of its closing tabs (Figs. 1, 3) or by breaking one or more of the traces (Fig. 3), the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  Importantly, note in Petersen’s arrangements of Figs. 1 and 3 that each of first closure tabs A, B, C has at least one interconnect (e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12) that is exposed on an outer surface of the tab to a corresponding interconnect on corresponding second closure tabs A, B, C when the blanks 10 of Figs. 1 and 3 are assembled so as to define a closed circuit such that penetration of the package breaks one or more of the traces (Fig. 3) and opens the circuit as does opening the package via one of its closure tabs (Figs. 1 and 3).  Also note that in the same way Bonnet uses zig-zag conductive tracks in the walls to detect penetration through a wall (Bonnet, e.g., paragraph 45), Petersen discloses using zig-zag conductive tracks in the walls to detect penetration through a wall (Petersen, e.g., Fig. 3; also see paragraph 49, note that traces can be laminated between layers of package).  Unlike Bonnet, Petersen utilizes tab interconnects in conjunction with zig-zag conductive tracks to provide the additional advantage of detecting unauthorized access by opening the closure tabs. 

	Accordingly, Petersen discloses tamper circuitry disposed within a tab, and that the tab has an interconnect exposed on an outer surface of the tab.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the tamper circuitry is also disposed within the tab, and such that the tab has an interconnect exposed on an outer surface of the tab.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.

	The language “via which the tamper circuitry is electrically connected to a connection lead formed separately from the substrate” is not considered to specify any further element of the claimed invention and is understood to merely relate to a manner in which the interconnect is intended to be used.  Accordingly, this language does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen set forth above.  Although not necessary to support the rejection of claim 1, the examiner notes that in the combination of Bonnet in view of Petersen an interconnect on Bonnet’s tab provided in the manner disclosed by Petersen will nevertheless serve the purpose of connecting the tamper circuity at least indirectly to a connection lead (e.g., Bonnet, Fig. 4, connection lead on printed circuit 22) that is formed separately from the substrate.

	Regarding claim 2, Bonnet in view of Petersen discloses wherein the walls are foldable with respect to each other between a flat state and the folded state in which the walls define the protective volume (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50).

	Regarding claim 3, Bonnet in view of Petersen discloses wherein the tab is foldable with respect to the one of the walls between the flat state and the folded state in which the tab is disposed within the protective volume (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, each of portions 100, 102 is foldable with respect to the one of the walls 62, 64 between the flat state and the folded state in which the portion 100, 102 is disposed within the protective volume).

	Regarding claim 4, Bonnet in view of Petersen discloses wherein the tab extends perpendicular with respect to the one of the walls in the folded state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, each of portions 100, 102 extends perpendicular with respect to a respective one of the walls 62, 64 in the folded state).

	Regarding claim 5, Bonnet in view of Petersen discloses wherein the interior edges of the walls include a plurality of connected edges at which the walls are connected to one another in the flat state, the walls are foldable along the connected edges (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, interior edge of each wall 62, 64, 66 adjacent bottom wall 60 include a plurality of connected edges, e.g., edges of each wall 62, 64, 66 connected to bottom wall 60, at which the walls 62, 64, 66 are connected to one another in the flat state, with the walls 62, 64, 66 being foldable along the connected edges; see, e.g., foldings 107, 110, 114 in Fig. 7).

	Regarding claim 6, Bonnet in view of Petersen discloses wherein the interior edges of the walls include a plurality of joint edges different from the connected edges, the joint edges abut one another in the folded state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, e.g., joint edge for wall 62 at folding 108, joint edge for wall 64 at folding 112, joint edge of wall 66 adjacent opening 104 (Fig. 6) and joint edge of wall 66 adjacent opening 106 (Fig. 6)).

	Regarding claim 7, Bonnet in view of Petersen discloses wherein the tab extends from one of the joint edges of one of the walls (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, portion 100 extends joint edge of wall 62 at folding 108 and portion 102 extends joint edge of wall 64 at folding 112).

	Regarding claim 8, Bonnet in view of Petersen discloses wherein the protective volume has a cubic shape, a rectangular prism shape, a triangular prism shape, a pyramid shape, a cone shape, or a cylindrical shape (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, rectangular prism shape).

	Regarding claim 9, Bonnet in view of Petersen discloses wherein the walls are a polyform in the flat state (Bonnet, e.g., Figs. 6-7 and paragraphs 49-50, in Fig. 6 the walls are a polyform, e.g., a series of polygons joined together and each having an identical shape, e.g., rectangular).

	Regarding claim 10, Bonnet in view of Petersen discloses wherein the walls form a large L-shape, a T-shape, an M-shape, a large Z-shape, a small Z-shape, a Y-shape, or a small L-shape in the flat state (Bonnet, e.g., Fig. 6-7, lateral wall 66 forms vertical stem of T-shape, with lateral walls 62, 64 and bottom wall 60 forming horizontal part of T-shape).
		
	Regarding claim 13, Bonnet in view of Petersen discloses wherein the interconnect is a via extending through the tab, a crimp disposed on the tab, a flex lead disposed on the tab, or a wire disposed on the tab (see Bonnet in view of Petersen as applied to claim 1, interconnect in the form of at least electrically conductive adhesive 12 constitutes at least a flexible conductor/lead disposed on the tab; additionally or in the alternative, connection of the of the zig-zag conductors of Bonnet (Fig. 5) to a surface of the tab in the manner disclosed by Petersen will implicitly introduce an interconnect in the form of a via extending through the tab, e.g., a via to extend from the zig-zag track 82 of Fig. 5 of Bonnet through layer 84).

	Regarding claim 14, Bonnet in view of Petersen discloses wherein the walls and the tab are integrally formed in a single piece (Bonnet, e.g., Fig. 5 and paragraphs 45-46, walls 62, 64, 66 and portions 100, 102 are integrally formed in a single piece).

	Regarding claim 16, Bonnet in view of Petersen discloses wherein the tab has a first portion extending from one of the interior edges of a first wall of the walls and a second portion extending from one of the interior edges of a second wall of the walls (see Bonnet as applied to claim 1, e.g., Bonnet, e.g., Fig. 7, tab in the form of portion 100 has a first portion extending from one of the interior edges of wall 62 at folding 108 and a second portion extending from one of the interior edges of wall 66 at folding 114; in the alternative, tab in the form of portion 102 has a first portion extending from one of the interior edges of wall 64 at folding 112 and a second portion extending from one of the interior edges of wall 66 at folding 114).

	Regarding claim 17, Bonnet discloses a substrate for a tamper sensor, comprising:
	a plurality of walls foldable with respect to each other between a flat state and a folded state in which the walls define a protective volume (see Bonnet as applied to claims 1-2 above); and
	a tab extending from a first wall of the plurality of walls, through no more than a single bend, and along an interior side of a second wall of the plurality of walls within the protective volume (see Bonnet as applied to claims 1-2 above, Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62 at folding 108 through no more than a single bend and along interior edge of wall 66 at folding 114; alternatively, a tab in the form of portion 102 which extends from wall 64 at folding 112 through no more than a single bend and along interior edge of wall 66 at folding 114), a tamper circuitry is disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 43-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; note in Fig. 5 that conductive tracks 82 are within the lateral walls 62, 64, 66 by virtue of layer 84 disposed over conductive tracks 82; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry).

	Bonnet discloses that the tab (e.g., portion 100 or portion 102) are glued to wall 66 (Bonnet, e.g., Fig. 7 and paragraph 50).  Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab, and that the tab has an interconnect exposed on an outer surface of the tab and via which the tamper circuitry is electrically connected to a connection lead formed separately from the substrate.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40, which discloses that it may be desirable to detect package penetration through the sides of the package using one or more traces as well as opening via the closing tabs).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40; also see paragraph 49).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  If the continuity is broken by opening the formed package via one of its closing tabs (Figs. 1, 3) or by breaking one or more of the traces (Fig. 3), the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  Importantly, note in Petersen’s arrangements of Figs. 1 and 3 that each of first closure tabs A, B, C has at least one interconnect (e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12) that is exposed on an outer surface of the tab to a corresponding interconnect on corresponding second closure tabs A, B, C when the blanks 10 of Figs. 1 and 3 are assembled so as to define a closed circuit such that penetration of the package breaks one or more of the traces (Fig. 3) and opens the circuit as does opening the package via one of its closure tabs (Figs. 1 and 3).  Also note that in the same way Bonnet uses zig-zag conductive tracks in the walls to detect penetration through a wall (Bonnet, e.g., paragraph 45), Petersen discloses using zig-zag conductive tracks in the walls to detect penetration through a wall (Petersen, e.g., Fig. 3; also see paragraph 49, note that traces can be laminated between layers of package).  Unlike Bonnet, Petersen utilizes tab interconnects in conjunction with zig-zag conductive tracks to provide the additional advantage of detecting unauthorized access by opening the closure tabs. 

	Accordingly, Petersen discloses tamper circuitry disposed within a tab, and that the tab has an interconnect exposed on an outer surface of the tab.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the tamper circuitry is also disposed within the tab, and such that the tab has an interconnect exposed on an outer surface of the tab.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.

	The language “via which the tamper circuitry is electrically connected to a connection lead formed separately from the substrate” is not considered to specify any further element of the claimed invention and is understood to merely relate to a manner in which the interconnect is intended to be used.  Accordingly, this language does not serve to patentably distinguish the claimed invention from the combination of Bonnet in view of Petersen set forth above.  Although not necessary to support the rejection of claim 1, the examiner notes that in the combination of Bonnet in view of Petersen an interconnect on Bonnet’s tab provided in the manner disclosed by Petersen will nevertheless serve the purpose of connecting the tamper circuity at least indirectly to a connection lead (e.g., Bonnet, Fig. 4, connection lead on printed circuit 22) that is formed separately from the substrate.

	Regarding claim 18, Bonnet discloses wherein the tab extends perpendicular to the first wall (see Bonnet as applied to claim 18, noting that portions 100, 102 extend perpendicularly with respect to walls 62, 64, respectively, in Fig. 7).

	Regarding claim 20, Bonnet discloses a tamper sensor, comprising:
	a substrate including a plurality of walls defining a protective volume with an open side, the walls having a plurality of open edges adjacent the open side and a plurality of interior edges different from the open edges, and a tab extending from one of the interior edges of one of the walls, the tab disposed within the protective volume (see Bonnet as applied to claim 1, Bonnet, e.g., Fig. 7, walls 62, 64, 66 define a protective volume with an open side, e.g., an open top side as shown in Fig. 7, with the walls 62, 64, 66 having a plurality of open edges adjacent the open side, e.g., edge at top of each wall 62, 64, 66 as shown in Fig. 7, and a plurality of interior edges different from the open edges, e.g., interior edge of each wall 62, 64 ,66 adjacent bottom wall 60 as shown in Fig. 7; interior edge of wall 62 also defined by second folding 108 (Fig. 7); interior edge of wall 64 also defined by folding 112 (Fig. 7); also see Bonnet, e.g., Fig. 7, a tab in the form of portion 100 which extends from wall 62; alternatively, tab in the form of portion 102 which extends from wall 64);
	a tamper circuitry disposed within the walls (Bonnet, e.g., Fig. 5 and paragraphs 45-46, conductive tracks 82 zigzags all over the bottom wall 60 and lateral walls 62, 64, 66; processing system is capable of detecting an interruption of conductive tracks 82, which may correspond to an unauthorized access to connector 30; at least conductive tracks 82 constitute tamper circuitry);
	a connection lead formed separately from the substrate (Bonnet, e.g., Figs. 4, 8 connection lead on printed circuit 22 that is formed separately from the substrate in the form of cage 32 of Fig. 7 and that connects with tabs 68 of the cage 32).

	Bonnet discloses that the tab (e.g., portion 100 or portion 102) are glued to wall 66 (Bonnet, e.g., Fig. 7 and paragraph 50).  Bonnet is not relied upon as explicitly disclosing that the tamper circuitry is also disposed within the tab, and an interconnect exposed on an outer surface of the tab and via which the tamper circuitry is electrically connected to the connection lead.  Petersen discloses substrate for a tamper sensor in the form of a package formed from a blank 10 provided with at least a pair of closure tabs which are adhesively secured together to close the blank 10, after folding into a closed package (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40, which discloses that it may be desirable to detect package penetration through the sides of the package using one or more traces as well as opening via the closing tabs).  Petersen discloses the use of an electrically conductive adhesive 12 for securing the tabs together, with electrically conducting traces 14, 16, 18 of ink or other material being printed or otherwise applied to the surface of the blank 10 to connect the closing tabs, forming an electrically conducting circuit (Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40; also see paragraph 49).  The circuit is connected to two input pins (1 and 2) of a central processing unit (CPU) 20, itself comprising a procedure memory, power source, data memory, clock, and communication means such as an antenna Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  If the continuity is broken by opening the formed package via one of its closing tabs (Figs. 1, 3) or by breaking one or more of the traces (Fig. 3), the time of the event is determined from the CPU's clock, the event is time stamped, and the time is recorded in the CPU's data memory Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  At a later time, an interested party can retrieve the data from the CPU's memory for analysis to determine if the package has been opened (tampered) Petersen, e.g., Fig. 1 and paragraphs 35-38; also see Fig. 3 and paragraph 40).  Importantly, note in Petersen’s arrangements of Figs. 1 and 3 that each of first closure tabs A, B, C has at least one interconnect (e.g., (1) black dots in Figs. 1 and 3 and/or (2) adhesive 12) that is exposed on an outer surface of the tab to a corresponding interconnect on corresponding second closure tabs A, B, C when the blanks 10 of Figs. 1 and 3 are assembled so as to define a closed circuit such that penetration of the package breaks one or more of the traces (Fig. 3) and opens the circuit as does opening the package via one of its closure tabs (Figs. 1 and 3).  Also note that in the same way Bonnet uses zig-zag conductive tracks in the walls to detect penetration through a wall (Bonnet, e.g., paragraph 45), Petersen discloses using zig-zag conductive tracks in the walls to detect penetration through a wall (Petersen, e.g., Fig. 3; also see paragraph 49, note that traces can be laminated between layers of package).  Unlike Bonnet, Petersen utilizes tab interconnects in conjunction with zig-zag conductive tracks to provide the additional advantage of detecting unauthorized access by opening the closure tabs. 

	Accordingly, Petersen discloses tamper circuitry disposed within a tab, and an interconnect exposed on an outer surface of the tab and via which the tamper circuitry is electrically connected to a connection lead.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the tamper circuitry is also disposed within the tab, and to include an interconnect exposed on an outer surface of the tab and via which the tamper circuitry is electrically connected to the connection lead.  In this way, in the manner disclosed by Petersen, opening of the protective volume, e.g., by tampering with or opening the tabs of Bonnet’s arrangement) can be detected.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet in view of Petersen, and further in view of US 2018/0082556 to Dragone et al. (Dragone).

	Regarding claim 15, Bonnet is not relied upon as explicitly disclosing wherein the walls and the tab are a polyvinylidene fluoride or a polyvinylidene difluoride (PVDF) film.  In related art, Dragone discloses the use of a flexible layer formed from polyvinylidene difluoride (PVDF) in connection with the fabrication of an enclosure for tamper protection, with the PVDF having the advantage that it can be made much thinner, while still maintaining structural integrity of the flexible substrate, which also allows for enhanced folding, and greater reliability of the sensor after folding (Dragone, e.g., Fig. 3A and paragraph 42).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bonnet such that the walls and the tab are a polyvinylidene fluoride or a polyvinylidene difluoride (PVDF) film at least in view of the ability of PVDF to maintain structural integrity of the flexible substrate, which also allows for enhanced folding, and greater reliability of the sensor after folding (Dragone, e.g., Fig. 3A and paragraph 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863